     Case 3:20-cv-00246-GPC-AGS Document 131 Filed 06/29/21 PageID.1350 Page 1 of 1



 1                                UNITED STATES DISTRICT COURT
 2                               SOUTHERN DISTRICT OF CALIFORNIA
 3     Ashley R. VUZ,                                       Case No.: 20-cv-0246-GPC-AGS
 4                                         Plaintiff,       (1) ORDER GRANTING JOINT
                                                            MOTION TO AMEND SCHEDULING
 5     v.
                                                            ORDER (ECF 130) AND (2) SECOND
 6     DCSS III, Inc., et al.,                              AMENDED SCHEDULING ORDER
 7                                     Defendants.
 8
 9           The parties’ joint motion to amend the scheduling order (ECF 130) is GRANTED.

10    The new scheduling order dates are:

11                           Event                                     Deadline
12           Expert Witness Designations and
                                                                     July 12, 2021
             Disclosures
13           Rebuttal Expert Witness Designations
                                                                     August 9, 2021
14           and Disclosures
15           Fact Discovery Completion                              August 26, 2021
             MSC Statements                                        September 1, 2021
16
             Mandatory Settlement Conference                 September 8, 2021, at 9:00 a.m.
17
             Expert Discovery Completion                           September 9, 2021
18           Pretrial Motions                                     September 23, 2021
19           Rule 26(a)(3) Disclosures                               January 7, 2022
20           Meet and Confer on the PTO                             January 14, 2022
21           Draft PTO to Defense Counsel                           January 21, 2022
22           Lodge PTO                                              January 28, 2022
             Final Pretrial Conference                        February 4, 2022, at 1:30 p.m.
23
             This order only modifies the dates in the amended scheduling order (ECF 105); all
24
      other provisions remain in effect.
25
      Dated: June 29, 2021
26
27
28

                                                        1
                                                                                      20-cv-0246-GPC-AGS
